Citation Nr: 1102471	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2007 rating decision in which the RO denied the Veteran's 
claim for service connection for rheumatoid arthritis.  In June 
2007, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in December 2007, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in February 2008.

In December 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.

The Board notes that the Veteran's original VA claims file has 
been lost, and that the current file is a rebuilt one.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  While service treatment records show that the Veteran 
suffered from an adventitious bursa, secondary to accessory 
navicular bone of the right foot, in service, the competent, 
credible evidence of record indicates that no symptomatology of 
rheumatoid arthritis was demonstrated during active service, or 
to a compensable degree within one year of separation.

3.  The most persuasive medical opinion and lay evidence weighs 
against a finding that there exists a medical nexus between 
current rheumatoid arthritis and the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for rheumatoid arthritis are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2006 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claim for service connection, what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  This 
letter also included information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations.  The May 2007 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the July 2006 letter-which 
meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the claim on appeal.  Pertinent medical evidence associated 
with the claims file consists of service treatment records, 
private treatment records, and a report of a January 2007 VA 
opinion.  Also of record and considered in connection with this 
matter are various written documents provided by the Veteran, by 
his family, by his friends, and by his representative, on his 
behalf.  The Board finds that no additional RO action to further 
develop the record on the claim on appeal is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through notice of the RO, the Veteran has been 
notified and made aware of the evidence needed to substantiate 
this claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between himself 
and VA in obtaining such evidence.  There is no additional notice 
that should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development required 
to create any additional evidence to be considered in connection 
with this claim.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration of 
the matter on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument 
that the Board lacks authority to consider harmless error).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Background

Service treatment records reflect that the Veteran reported to 
sick call in June 1969, complaining of pain over the medial 
aspect of the right foot.  The Veteran had a painful adventitious 
bursa over the medial aspect of the right foot, which was 
directly over a fused accessory navicular bone.  In early July 
1969, the Veteran was admitted to the hospital for surgery, where 
the fused accessory navicular bone was removed from the right 
foot.  There were no postoperative complications.  The Veteran 
left the hospital using a cane approximately five days later and 
remained on profile for three months.

Service treatment records are silent for complaints regarding any 
other joints.

The earliest, post-service medical evidence of record is dated in 
June 1976, at which time the Veteran presented to his private 
physician complaining of pain in his feet, bilaterally.  The 
Veteran had been to several podiatrists and had arch supports 
made, which had not helped.  The Veteran was also feeling very 
tired.  On examination, there was a scar present over the medial 
aspect of the right foot.  The Veteran did not have any residuals 
from his surgery.  The Veteran had bilateral bunionettes, and the 
left was worse than the right.  The Veteran had pain in both 
feet.  No specific abnormalities were found.  The feet were found 
to be normal except for the bunionettes.  The physician ran a 
Latex Fixation test which was negative.  The Veteran's white 
blood count, however, was abnormal, which made the physician 
suspect that there could be a systemic underlying problem.

The Veteran saw several private physicians until, in November 
1991, he was diagnosed with rheumatoid arthritis.  In August 
1996, the Veteran was seen for his foot problems.  The Veteran 
discussed that he had a noncompensably-rated, service-connected 
disability with VA regarding his foot surgery on his right foot.  
The Veteran also had severe rheumatoid arthritis, which was not 
service connected.  The Veteran wanted a letter written to VA 
saying that his injury and surgery were contributory to his foot 
pain.  The physician questioned whether there was any 
relationship between the Veteran's service-connected disability 
and his foot pain, but also noted, "[o]f course [the Veteran] 
knows this is not contributory to the [rheumatoid arthritis]."  
On examination, the Veteran had a scar along the medial aspect 
anterior to the malleolus, but range of motion was good.  
Circulation was fine.  There was no pain on palpation.  The 
physician noted that the Veteran had extensive problems in the 
right foot, but the pain was over the metatarsophalangeal joint 
and the metatarsal when the rheumatoid arthritis was initially 
diagnosed.

In a September 1997 letter, the physician noted that he saw the 
Veteran in August 1996 regarding his foot problem.  The Veteran 
and the physician had discussed the fact that the Veteran had a 
noncompensable service-connected disability, namely status-post-
bunion and subsequent bunion surgery.  The physician noted that 
it was unclear whether that disability was contributing to the 
Veteran's current foot problem, but "[c]learly, it [did] not 
contribute to the rheumatoid arthritis."

On VA examination in November 1997, the Veteran relayed a history 
of pain in his right foot and ankle because of the bone growth on 
the medial side of his right foot and ankle in 1969, until his 
bone spur was removed.  He stated that he did well until about 
1971 when he had to wear boots on his job as a correction officer 
and began to develop pain in his right ankle.  He saw a 
podiatrist who tried various appliances and arches and pain 
medications without provided a definite diagnosis.  In 1975, the 
pain had spread throughout his body, and the Veteran had a 
feeling of general malaise.  The Veteran's problems continued to 
get worse until he was diagnosed with rheumatoid arthritis in 
1992 [sic].  He started on various medications and made a 
dramatic recovery.  At the time of the examination, the Veteran's 
rheumatoid arthritis was in remission.

In December 2005, the Veteran's rheumatologist submitted a letter 
on the Veteran's behalf.  The letter stated the following:

I have follow [sic] this patient for many years with 
a confirmed diagnosis of Rheumatoid Arthritis and 
with a distant history of arthropathy diagnosed while 
he was in the military.  He allegedly had surgery 
while in the military for his ankle arthropathy.  The 
precise etiology of his arthritic disorder at the 
time of his initial arthritic symptoms at his ankle 
while in-service [sic] have never been established.  
Subsequently he had clearly developed rheumatoid 
disease with involvement of several joints.  At this 
point in time it would seem as likely as not that his 
initial ankle symptoms could have been the onset of 
his rheumatoid disease which continues to this date 
given that to the best of my knowledge no other 
specific etiology was apparently established for his 
ankle arthropathy.

In January 2007, the Veteran was afforded a VA examination to 
obtain a medical opinion regarding his claim for service 
connection for rheumatoid arthritis.  The examiner reviewed the 
Veteran's claims folder, including service treatment records, 
private orthopedic office notes, and the letter from the 
Veteran's rheumatologist.  The examiner noted that service 
treatment records revealed no reference to an ankle problem.  
There was no reference to any orthopedic problem on induction 
examination in October 1966, and no presentations to sick call 
relative to an ankle disorder throughout service.  The examiner 
noted that there was detailed information regarding a right foot 
condition that presented as a painful area at the head of the 
first metatarsal where a painful callus had formed.  X-rays 
indicted an accessory navicular bone that was removed along with 
an adventious bursa on August 12, 1969.

The examiner found that outside documentation reflected that the 
Veteran was diagnosed with rheumatoid arthritis around 1990.  The 
Veteran had been under treatment since that time.  Twenty years 
had elapsed between service and his diagnosis.  The examiner 
opined that in light of the above sequence of events and 
disclosures, a nexus could not be made between the Veteran's foot 
condition and his more recent diagnosis of rheumatoid arthritis.  
The condition for which he was operated would be considered a 
developmental anomaly.

The Veteran has submitted several lay statements from family 
members and former service members.  The Veteran's spouse stated 
that many months before his discharge from the military, the 
Veteran began complaining of stiffness and pain in his joints, 
primarily his hands and feet.  He did not report to sick call 
because he did not like to complain.  Upon discharge, the 
situation seemed to stabilize until around mid-1970, when he 
began to experience frequent bouts of pain and swelling.  He 
sought medical attention from a podiatrist and other physicians.  
She stated that without reservation, she said that the symptoms 
of his arthritis were present as early as 1969.

Another statement from a service member indicated that he 
recalled the Veteran complaining often of severe pain and 
swelling in his hands, ankles, and feet, and observed this 
swelling when the episodes occurred.  The Veteran declined to 
seek medical assistance because he did not want to complain for 
fear he would be sent to Vietnam.

The Veteran's mother, a nurse, also submitted a statement on his 
behalf.  She noted that during service the Veteran complained of 
pain in his feet, and it was as likely as not that the arthritis 
began as a result of that injury and since spread throughout his 
body, involving his spine and his hands.

During the December 2010 Board hearing, as well as in various 
written statements provided during the pendency of this appeal, 
the Veteran has argued that he first began having swelling and 
pain in his ankles, feet, and hands in service-specifically as 
early as 1969-and that his service-connected foot disability 
represented the beginning of his rheumatoid arthritis.

III.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as arthritis, which develop to a compensable degree 
(10 percent for arthritis) within a prescribed period after 
discharge from service (one year for arthritis), although there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Also, while the disease need not be diagnosed 
within the presumptive period, it must be shown, by acceptable 
lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 C.F.R. 
§ 3.307(c).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See generally 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied.  

The Veteran has been diagnosed with rheumatoid arthritis, as 
evidenced by private records from his treating rheumatologist, 
who diagnosed him with rheumatoid arthritis in November 1991.  
The medical evidence of record, however, contains conflicting 
medical opinions on the question of whether the disability had 
its onset during service.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
A medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds that the VA examiner's opinion in 
which he found it was less likely than not that the Veteran's 
rheumatoid arthritis was incurred in service, is the most 
probative medical opinion on this point.  The examiner's opinion 
was based upon full consideration of the Veteran's service and 
post-service records, as well as of the private opinion of 
record, and the examiner provided a rationale for his opinion.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative 
value of a physician's opinion depends in part on the reasoning 
employed by the physician and whether or not (or the extent to 
which) he reviewed prior clinical records and other evidence).  
Thus, the Board accepts this opinion as probative evidence on the 
medical nexus question.

This medical opinion is further supported by one of the Veteran's 
treating physician's statements in September 1997 that 
"clearly" his in-service foot disability did not contribute to 
the rheumatoid arthritis because they involved different areas of 
the foot.

In his December 2005 letter, the Veteran's private physician 
noted that the Veteran's had in-service surgery for "ankle 
arthropathy."  The record, however, reflects that the Veteran 
had surgery on his right foot, without any diagnosis of an ankle 
disability or arthropathy.  Further, the physician found that the 
Veteran's initial ankle symptoms could have been the onset of his 
rheumatoid disease given that no other specific etiology was 
apparently established for his in-service ankle arthropathy.  
This, however, incorrectly ignores the evidence that the Veteran 
was clearly and unequivocally diagnosed with and has been service 
connected for an adventitious bursa, secondary to accessory 
navicular bone of the right foot.  No ankle-related disability 
was diagnosed in service.

The Board, again, points out that VA is not free to ignore a 
medical opinion (see Owens, 7 Vet. App. at 433), or to reject a 
medical opinion based on its own medical judgment (see Obert, 
Vet. App. 30 and Colvin, 1 Vet. App. 171), even if the opinion is 
based on lay assertions.  The fact that an examiner relied on the 
assertions of the Veteran and/or another  layperson does not 
render the opinion not credible unless the Board finds that the 
lay statements are not credible.  See, e.g., Nieves-Rodriguez, 22 
Vet. App. at 304.  Here, however, the Board finds that the 
physician's opinion was based on the Veteran's own inaccurate 
history.  As a medical opinion can be no better than the facts 
alleged by the Veteran; an opinion based on an inaccurate (or 
unsubstantiated) factual premise has limited, if any, probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Consequently, because that the Veteran 
clearly failed to provide the private physician with an accurate 
history of his in-service surgery, the Board cannot attach any 
significant probative value to a favorable opinion that is 
clearly based on an inaccurate history.

The Board notes that statements by the Veteran's mother, a nurse, 
may constitute competent evidence in support of the claim, if she 
has specialized knowledge regarding the area of medicine and/or 
participated in the Veteran's treatment.  See, e.g., Black, 10 
Vet. App. at 284.  Here, however, the Board accords the statement 
of the Veteran's mother less probative weight than the VA 
examiner because she provided no rationale and her opinion was 
based on an inaccurate history.  The Veteran's mother noted that 
an injury to foot resulted in arthritis that spread throughout 
the Veteran's body.  Notably, the Veteran never suffered an 
injury of the foot in service.  Further, the Veteran's mother 
provided no rationale as to how the Veteran's bone spur was 
related to rheumatoid arthritis.  Other statements of record-
namely, the VA examiner's opinion and the September 1997 letter 
by the Veteran's treating physician-strongly disagreed with this 
sentiment.  As previously noted, the Board affords the VA 
examiner and the treating physician more probative weight because 
they provided rationale for their opinions.

In short, the most persuasive medical opinion evidence weighs 
against the claim.  

The Board also has considered the assertions by the Veteran, his 
family, and a former service member that the Veteran developed 
swelling and pain in his joints immediately before separation, 
and these represented his first symptoms of his rheumatoid 
arthritis.  The Board points out that a layperson is competent to 
report on matters observed or within his or her personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay persons are 
also competent to testify about observable symptoms or injury 
residuals, such as pain or swelling.  See 38 C.F.R. § 
3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, such assertions must be weighed against medical and 
other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006).

In assessing the credibility of lay statements, VA may consider 
interest, bias, inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, consistency 
with other evidence of record, malingering, desire for monetary 
gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  The Board may consider the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan, 451 F.3d at 
1331.

In this case, the Veteran and other lay persons are competent to 
assert that the Veteran developed swelling and pain in his joints 
prior to separation.  The Veteran was not provided with a 
separation examination; hence, there is no documented medical 
evidence to support these assertions.   Despite the lack of 
evidence of record, the Board acknowledges that it cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  Id.  Thus, 
the Board finds that the Veteran and other lay persons are 
competent to assert that he developed pain and swelling prior to 
separation.  The Board also finds, however, that the assertions 
in this regard are not credible.

In this regard, the Veteran developed his right foot problems in 
1969, within four months prior to discharge, which is when the 
Veteran asserts he also developed joint pain.  The Veteran 
explained that he did not seek treatment about his joint pain 
because he did not want to draw attention to himself or be a 
complainer.  Notably, however, during this time, the Veteran 
sought treatment for his right foot bursa and underwent surgery 
for such problem.  At no time during treatment did the Veteran 
mention any problems affecting his ankles, wrists, or any other 
joints.  Pre-operative examination and testing were normal, 
except for the bursa on the Veteran's right foot.  On these 
facts, the absence of contemporaneous medical evidence of any 
complaints of such symptomatology-especially when the Veteran 
was already seeking treatment for an orthopedic issue-weighs 
heavily against the lay assertions of record in determining 
whether the Veteran suffered from joint pain and swelling in 
service, as now alleged.  Id.

As previously noted, the first record in the claims file 
documenting treatment for the Veteran's pain in his feet is dated 
in June 1976.  Shortly prior to that time, the Veteran had sought 
help from podiatrists to alleviate his foot pain.  At no time did 
the Veteran state that he had soreness, pain, or swelling in any 
joints during service when discussing his relevant history to 
physicians.  The first complaints of record in June 1976 only 
discussed his feet, and he had no complaints of pain in his 
wrists, ankles, or other joints.  Notably, in an August 1996 
treatment record, the Veteran's treating physician even noted 
that the Veteran "of course" knew that his in-service surgery 
was unrelated to his rheumatoid arthritis.

Further evidence of record indicates that the Veteran did not 
first develop symptomatology of pain and swelling in service, or 
to a compensable degree within one year following discharge from 
service.  During his November 1997 VA examination, the Veteran 
reported that he first developed pain in 1971.  He even noted 
that he "did well" after his 1969 surgery until this time.  In 
May 1993, the Veteran relayed to his treating physician that he 
was free of significant articular complaints until 1990 when he 
began to develop joint pain.  No mention of any in-service pain 
or swelling was noted.

The Board affords more probative weight to statements made in 
furtherance of treatment and prior to his claim for monetary 
benefits because these statements are determined to be credible.  
See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that 
statements made for the purpose of medical diagnosis or treatment 
are exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive a proper diagnosis 
or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that, although formal rules of evidence do not apply 
before the Board, recourse to the Federal Rules of Evidence may 
be appropriate); Caluza, 7 Vet. App. 498 (a pecuniary interest is 
recognized as a factor which may affect the credibility of a 
claimant's statements).  These statements constitute strong 
evidence that the Veteran did not first suffer symptoms of pain 
and swelling in service.

Furthermore, as for any direct assertions by the Veteran and/or 
his representative that there exists a medical nexus between 
current rheumatoid arthritis and service, such assertions provide 
no basis for allowance of the claim.  As indicated, the 
assertions as to in-service symptoms of rheumatoid arthritis are 
deemed lacking in credibility.  The Board further notes that 
matters of diagnosis and etiology are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).  As neither the Veteran nor his 
representative is shown to be other than a layperson without 
appropriate medical training and expertise, neither is competent 
to render a probative (persuasive) opinion on a medical matter 
such as the etiology of current rheumatoid arthritis disability.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have no 
probative value.  

For all the foregoing reasons, the claim for service connection 
for rheumatoid arthritis must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for rheumatoid arthritis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


